Case 2:20-cv-01426-HB Document 1 Filed 03/13/20 Page 1 of 15

—_

   
  

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

iq

 

MALIK PITTS
Plaintiff

v. CIVIL ACTION NO.

 

CHIPOTLE MEXICAN GRILL (2401 W.
Cheltenham Avenue, Suite 220, Wyncote, PA
19095) and CHIPOTLE MEXICAN GRILL
(850 New Burton Road, Suite 201, Dover, DE
19904)

26 ase

 

 

 

Defendants

NOTICE OF REMOVAL OF DEFENDANT, CHIPOTLE MEXICAN GRILL (850
NEW BURTON ROAD, SUITE 201, DOVER, DE 19904)

Please take notice that Defendant, Chipotle Mexican Grill (850 New Burton Road,
Suite 201, Dover, DE 19904) (properly known as Chipotle Mexican Grill, Inc.) by its attorneys,
BONNER KIERNAN TREBACH & CROCIATA LLP and pursuant to.28 U.S.C, §§1441 and 1332,
hereby removes to this Honorable Court an action pending in the Court of Common Pleas of
Philadelphia County, Pennsylvania. Grounds for this Removal are set forth below:

[. On or about February 21, 2020, Plaintiff, Malik Pitts, commenced this
civil action by the filing of a Civil Action Complaint in the Court of Common Pleas of
Philadelphia County captioned Malik Pitts v. Chipotle Mexican Grill (2401 W. Cheltenham
Avenue, Suite 220, Wyncote, PA 19095) and Chipotle Mexican Grill (850 New Burton Road,
Suife 201, Dover, DE 19904) at February Term, 2020, No. 02528. In accordance with 28 U.S.C,
§t446(a), a true and correct copy of the Complaint is attached hereto and incorporated herein as
Exhibit “A.”

2. Plaintiff, Malik Pitts, avers in his Complaint that he is a resident of the
Commonwealth of Pennsylvania with a principal residence at 261 E. Fairston Drive,

Philadelphia, PA 19120. See Exhibit “A” at paragraph 1.

 
Case 2:20-cv-01426-HB Document1 Filed 03/13/20 Page 2 of 15

3. In his Complaint, Plaintiff names Chipotle Mexican Grill (2401 W.
Cheltenham Avenue, Suite 220, Wyncote, PA 19095) and Chipotle Mexican Grill (850 New
Burton Road, Suite 201, Dover, DE 19904) as defendants.

4, Chipotle Mexican Grill, Inc. is a Delaware corporation with its principal
place of business located at 610 Newport Center Drive, Suite 1300, Newport Beach, CA 92660.

5. Plaintiff's Complaint identifies “Chipotle Mexican Grill” as a Delaware
Corporation with a “franchise” located at 2401 West Cheltenham Avenue in Wyncote, PA).
However, this allegation is incorrect and Chipotle Mexican Grill, Inc. has no franchises owned
by other entities.

6. Chipotle Mexican Grill, Inc. is the sole owner of each individual
restaurant which it operates.

7, Thus, there is only one proper defendant, that is, Chipotle Mexican Grill,
Inc., a Delaware Corporation with its principal place of business in California,

8. This is a civil action over which this Honorable Court has original
jurisdiction under 28 U.S.C. §1332 and which may be removed on the Petition of the Defendant
to this District Court pursuant to 28 U.S.C. §$1441 and 1446,

9. Upon information and belief, the amount in controversy in this action
exceeds Seventy-Five Thousand Dollars ($75,000.00), exclusive of interest and costs.

1

10. —- Plaintiff alleges that he suffered “severe and disabling injuries” which
included “food poisoning, abdominal pain, diarrhea, vomiting, nausea, epidurals for his back
pain and seizures.” See Exhibit “A” at paragraph 15.

1, Plaintiff further alleges that he “will be prevented and precluded from

attending to his normal duties, occupations, and avocations” and that he has suffered and will

 
Case 2:20-cv-01426-HB Document1 Filed 03/13/20 Page 3 of 15

continue to suffer “pain, medical anguish, humiliation, loss of sense of worth and ‘well-being.’”
See Exhibit “A” at paragraph 16.

12. Finally, Plaintiff maintains that he will be required to “incur expenses for
medications, hospital, surgical and medical care and/or rehabilitative care” as a result of his
injuries.

13. Pursuant to his evaluation of his claim, Plaintiff has presented a settlement
demand in this matter of $150,000.00.

14. Pursuant to 28 U.S.C. §§ 1332(a), and 1441(a), this Court possesses
original jurisdiction of this action because the amount in controversy exceeds $75,000 and
because this action is between citizens of different states. That is, Plaintiff is diverse from the
Defendant. Moreover, the Defendant is not a citizen of the Commonwealth of Pennsylvania,
where the original action was filed. Further, the Eastern District of Pennsylvania embraces
Philadelphia County, where the cutrent action is pending in the Court of Common Pleas of
Philadelphia County in the Commonwealth of Pennsylvania.

15, This Notice of Removal is timely filed pursuant to 28 U.S.C. § 1446(b)
because it was filed less than thirty days from the service of the Complaint, the date upon which
it first was ascertainable that the case is one which is removable because the Complaint is the
first statement describing Plaintiffs alleged injuries and damages. No previous Notice of
Removal has been filed or made to this Court for the relief sought herein.

16. Accordingly, this lawsuit is properly removable from Pennsylvania State
Court to the United States District Court, Eastern District of Pennsylvania, pursuant to 28 U.S.C.
§ 1332¢a)(1), 1441 (a) and 1446(b).

{7. | Defendant expressly reserves the right to raise all defenses and objections

in this action after it is removed to this Honorable Court.

-3-

 
Case 2:20-cv-01426-HB Document1 Filed 03/13/20 Page 4 of 15

CERTIFICATE OF SERVICE
1, Mark A. Lockett, Esquire, hereby certify that a copy of Defendant’s Notice of Removal
was served via U.S. First Class Mail, postage prepaid, this 13" day of March, 2020 upon the

following:

Jay M Leffler, Esquire
ZARWIN, BAUM, DEVITO, KAPLAN,
SCHAER & TODDY, P.C,

One Commerce Square
2005 Market Street, 16" Floor
Philadelphia, PA 19103
Counsel for Plaintiff

BONNER iy TREBACHZ& CROCIATA, LLP
/
BY: A 4 Vp
RKAX. LOCKETT, ESQUIRE
ttorfiey ID No. 50023
n Penn Center Plaza, Suite 770

1801 Market Street

Philadelphia, PA 19103

Tel.: (215)569-4433

Fax: (215)569-4434

Attorney for Defendant,

Chipotle Mexican Grill (850 New Burton Road,
Suite 201, Dover, DE 19904) (properly known as

Chipotle Mexican Grill, Inc.)

 

 
Case 2:20-cv-01426-HB Document1 Filed 03/13/20 Page 5of15

Exhibit "A"

 
Case 2:20-cv-01426-HB Document 1

ZARWIN, BAUM, DeVITQ,
KAPLAN, SCHAER & TODDY, P.C,
By: Jay M. Leffler, Esquire
mle Merd@zarwin.com
Identification No: 54282
One Commerce Square
2005 Market Street, 16 Floor
Philadelphia, PA 19103
Phone: (215) 569-2800
Phone: (215) 569-1606
MALIK PITTS
261 E. Fariston Drive
Philadelphia, PA 19120

 

Plaintiff
ve
CHIPOTLE MEXICAN GRILL
2401 W. Cheltenham Avenue, Suite 220
Wyncote, PA 19095

and
CHIPOTLE MEXICAN GRILL

850 New Burton Road, Suite 201
Dover, DE 19904

Defendants

 

Filed 03/13/20 Page 6 of 15

 

Attorney for Plaintiffs

IN THE COURT OF COMMON PLEAS
OF PHILADELPHIA COUNTY

FEBRUARY TERM 2020
NO.

MAJOR JURY TRIAL DEMANDED

NOTICE TO DEFEND

Case TDD: 200202528

 
Case 2:20-cv-01426-HB Document1 Filed 03/13/20 Page 7 of 15

NOTICE

"VOU BAYER BEEN SUED IN COURT. Ifyou wisito defend against
ihe clatag set for in the following pages, you must take action within
twenty (20) days after this complaint and notice are served by entering a
written appearance personally or by attomey and filing in writing with the
court your deferses or objections to the claims sot for again you. You
are wamed that if you fai) ta do so the case may proceed without you and
a judgment may be entered avains’ you by the court wittiont Burther rosice
for any money claimed in die comptain! or for any other claim, or refief
requested by the plaintiff. You may tose money or property or other cights
important fo you.

"YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT
ONCE. Hyou de not have a lawyer or cannoi afford ane, go fo oF
telephone the office set forth below to fin out whese you can get legul
help, Fhis offfee con provide you wilh information abopt hhring a
fawyer, Ifyou cannot afford to hire a lawyer, this offco pray le able
fo provide you wilh informautian about agencles that nny offer legal
services fo cligible persons ata reduced fee or no fee,

LAWYER REFERRAL and INFORMATION SERVICE
Philadelphia Bar Assooiation
1101 Markel Street, £18 Floor
Philadelphia, PA 19107
(215)238-6333

A¥ISO

“LE HAN DEMANDADO A USTED EN LA CORTE. Si usted quiere
dofenderse de estas a a 2 en las pagl igai usted iene
yeinte (205 dias, de plaza al partir de Ja fecha de to demanda y la notfication.
Hace falta ssentor una comparencia escrita 0 en perseha o con tn abogado y
eniregaca la core en forma escrita ss defensas o sus objeciones a las demandas
en contra de su partons, Sea ayisada que si dentanda on contra suya sin previo
avisa o stolificasian. Ademas, Ja corte puede decidir a favor del deanvlante y
require que usted cumpla con todas las provisiones de esta demande. Usted
puede perdecdinees o sus propiedades o otras dorechos importantes para usted.

 

*“LLEVE ESTA DEMANDA A UN ABOGADO INMEDIATAMENTE, Si
no tiene abogado o si nie tiene cl dinero suliclente de pagur inl servicio, vaya
en persona o Wawe por tcléfono 9 la offcina enya direccidn so oncnenira
escrita abaje park averiguar donde se puede conseguir asistencia tegal. Si
usted no fiene suficionie dinero para pagar wo abogado In oficina escrita
abajo te podran dar informaclin de ngenclas que podrin ofrecer servicios
fegates a precios reducidos o gratis

ASOCIACION DE LICENCIADOS DE FILADELPHIA SERVICIO
DE REFERENCIA E INFORMACION LEGAL
Philadelphia Bar Association
TIO Market Street, (1th Floor
Philadelphia, PA 19107
(215)238-6333

Case [D: 200202528

 
Case 2:20-cv-01426-HB Document1 Filed 03/13/20 Page 8 of 15

ZLARWIEN, BAUM, DeVITO,
KAPLAN, SCHAER & TODDY, P.C.
By: Jay M. Leffler, Esquire
jmlefler@izarwin.com
Identification No: 54282
One Commerce Square
2005 Market Street, 16" Floor
Philadelphia, PA 19103
Phone: (215) 569-2800
Phone: (215) 569-1606
MALIK PITTS
261 E. Fariston Drive
Philadelphia, PA 19120
Plaintiff
v,
CHIPOTLE MEXICAN GRILL
2401 W. Cheltenham Avenue, Suite 220
Wyncote, PA 19095

and

CHIPOTLE MEXICAN GRILL
850 New Burton Road, Suite 20]
Dover, DE 19904

Defendants

 

Attorney for Plaintiffs

IN THE COURT OF COMMON PLEAS
OF PHILADELPHIA COUNTY

FEBRUARY TERM 2020
NO.

MAJOR JURY TRIAL DEMANDED

CIVIL, ACTION-COMPLAINT.
(Other Personal Injury #20)

we
1. Plaintiff, Malik Pitts, is an adult individual residing at 261 E, Fairston Drive,

Philadelphia, PA 19120,

2. Defendant, Chipotle Mexican Grill, is a franchise doing business at 2401 W. Cheltenham

Avenue, Suite 220, Wyncote, PA 19095.

3. Defendant, Chipotle Mexican Grill, isa corporation organized and existing under the

Jaws of the State of Delaware with its registered agent at 850 New Burton Road, Suite 201,

Dover, DE 19904 and registered to do business in the Commonwealth of Pennsylvania with a

franchise located at 2401 W. Cheltenham Avenue, Suite 220, Wyncote, PA 19095.

Case ID: 200202528

 
Case 2:20-cv-01426-HB Document1 Filed 03/13/20 Page 9 of 15

4, Atall times material hereto, Defendants prepared and sold food to customers at the
Chipotle located 2401 W. Cheltenham Avenue, Suite 220, Wyncote, PA 19095.

5. Upon information and belief, Defendants regularly and systematically transacts business
in Philadelphia County so as to be subject to venue and in personem jurisdiction in Philadelphia.

6. On or about December 20, 2018 between approximately 4:00 p.m, to 5:00 p.m., Plaintiff,
Malik Pitts arrived at the Chipotle located at 2401 W, Cheltenham Avenue, Suite 220, Wyncote,
PA 19095 and purchased a chicken burrito.

7. Shortly thereafter, Plaintiff Malik Pitts consumed the chicken burrito within a short time
period,

8, Atal! times material hereto, Defendants prepared, sold and delivered the aforesaid food
constimed by Plaintiff.

9, Within a short period of time after consuming the aforesaid food, Plaintiff, Malik Pitts,
became seriously ill with feelings of nausea, dizziness, and stomach pains, and went to the
hospital, requiring a ten (10) day hospitalization and subsequent medical treatment.

10. Defendants knew or should have known that on December 20, 2018, defective, dangerous
and hazardous food was sold at its store.

11, As a direct result of eating said defective, dangerous and hazardous food sold by
Defendants, Plaintiff Malik Pitts sustained serious and permanent injuries heremafter described.

12. The incident resulted solely from the negligence and/or carelessness of Defendants and

was due in no part whatsoever to any act or failure to act on the part of the Plaintiff.

Case ID: 200202528

 
Case 2:20-cv-01426-HB Document1 Filed 03/13/20 Page 10 of 15

COUNTI

PLAINTIFF, MALIK PITTS v. DEFENDANTS,
CHIPOTLE MEXICAN GRILL & CHIPOTLE MEXICAN GRILL

13. Paragraphs one (1) through twelve (12) are incorporated herein by reference as if each
were set forth with particularity.

14, Plaintiff, Malik Pitts’ injuries were directly and proximately caused by the negligence
and/or carelessness of Defendants and/or its agents, servants, workmen, and/or employees in:

(a) Failing to properly prepare food and to use quality ingredients to ensure
their purity and safety;

(6) Failing to properly inspect and maintain the food in order to ensure their
purity and quality;

(o} Failing to properly stove food at appropriate temperatures;

({d) Serving spoited food to patrons from its restaurant, including Plaintiff,
Malik Pitts, despite knowing or having reason to know that the food
was spoiled;

{e) Failing to warn patrons of its restaurant that the food had spoiled and
could cause serious physical illness despite knowing or having reason to

know that the food had spoiled; and

@® Such other negligence and/or carelessness as may be revealed during
Discovery.

15. As a result of the carelessness and negligence of Defendants, Plaintiff, Malik Pitts,
sustained and suffered severe and disabling injuries, including without limitation of the
foregoing: food poisoning, abdominal pain, diarrhea, vomiting, nausea, epidurals for his back
pain, and seizures, the full extent of which are not yet known, and some or all of which are
permanent in nature.

16. Asa result of the carelessness and negligence of the Defendants, Plaintiff, Malik Pitts,
has in the past been prevented and in the future will be prevented and precluded from attending

to his normal duties, occupations and avocations; in addition he has suffered and will in the

Case ID: 200202528

 
Case 2:20-cv-01426-HB Document1 Filed 03/13/20 Page 11 of 15

future continue to suffer pain, mental anguish, humiliation, loss of sense of worth and “well-
being”, inability to engage in his normal activities and inability to pursue the normal and
ordinary pleasures of life.

17. As a result of the carelessness and negligence of Defendants, Plaintiff, Malik Pitts, in the
past required and will continue to incur expenses for medications, hospital, surgical, and medical
care and/or rehabilitative care to attend to, treat, alleviate, minimize and/or cure his conditions
and Plaintiff, Malik Pitts, may sustain a loss of earning capacity.

WHEREFORE, Plaintiff, Malik Pitts, demands judgment in his favor and against

Defendants in an amount in excess of Fifty Thousand ($50,600,00) Dollars.

ZARWIN, BAU
KAPLAN, SCH
By

JAY M. LEFFLER/ESOUIRE
A RNEY FOR PLAINTIFE
Date: FebruaryZ\ , 2020

  

 

 

Case ID: 200202528
sgt erev.esan = \ Wage 2:20-cv-01426-HPy PENSE REE SH RH9e/19/20 Pagy £3 of 1 yy,

. kh _. Sheet,
The JS 44 civil cover sheet A al information contained herein neithes

  
 
   

Eplace nor supplement the filing and service of pleadings or other papers as required by law, except as
S erk of Court for the

provided by tocal rules of coup This form, apgyo te Judicial Céfference of the United States in
purpose of initiating the civil déckel sheet. 1ONS ON NEXT PAGE OF THIS FORM)

I. (a) PLAINTIFFS
MALIK PITTS 4

   

seplember 1974, is required for the use of the cl

  

 

 

   

fe

DEFENDANTS fs on

CHIPOTLE MEXICAN GRILL (2401 W. Chelténham Avenue,

Suite 220, Wyncote, PA 19095) and CHIPOTLE MEXICAN GRILL
(850 New Burton Road, Suite 201, Dover/DE 19904) i

    

(ENCEPTIN ILS. PLAINTIFF CASES) County of Residence of First Listed Detendatt Orange County, CA

(IN OS. PLAINTIFF CASES ONLY}

é
NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLYED.

(c) Attorneys (Fire Mame, Address, and Tetephone Number) 215-569-2800 Attorneys (ifKnows) 245-569-1433

  

 

 

     

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jay Leffler, Esquire Mark A. Lockett, Esquire a
Zarwin, Baum, DeVito, Kaplan, Schaer & Roddy, PC. Banner Kiernan Trebach & Crociata LLP —
2005 Market Street, 16" Floor, Philade Iphia, AFOTOR f80i Market Sircet, Suite 770, Philadelphia, PA 1910 IB
we
a
Il. BASES OF JURISDICTION (piace an “X" in One Box Gnhy IH. CITIZENSHIP OF PRINCIPAL PARTIES (Pace an "x" in One Box for Plaintft f
(For Diversity Cases Oaly) and Que Box for Defendant)
1 | US. Government "3 Federal Question PTF DEF
Plarmui ff _ (US. Government Nota Party) Citizen of This State Incorporated er Principal Place Seah
i of Business In This State
1 2 US. Government XX’ d Posen Cilizen of Another State Incorporated cf Principal Place
Defendant flndicate Citizenship of Parties in item Hb of Business In Another State
Citizen or Subject of'a "G * 3 Foreign Nation "6 ‘6
Foreign Country °
iV. NATURE OF SUIT ethce an “X" i One Box Onty) Click here for: Nature of Suit Code Descriptions.
| "CONTRACT. Se ei “TORTS ea op: ROR EFEITURE/PENALTY = E : BANKRUPTCY:..3 2? | - OTHER STATUTES. =
1 780 Insurance PERSONAL INJURY PERSONALINIURY = [5 625 Drug Related Seizure * 422 Appeal 28 USC 158 1 375 False Claims Act
1 120 Marine ' 310 Airplane il 365 Personal Injury - of Property 21 USC 881 |’ 423 Withdrawal "376 Qui Tam {31 USC
1 330 Miter Act ' 315 Airplane Product Product Liability a 690 Other 28 USC 157 372%a))
1 {40 Negotiable instrument Liability 4 367 Health Care/ 3 400 State Reapportionment
* 150 Recovery of Overpayment f—' 320 Assault, Libel & Pharmaceutical i PROPERTY RIGHTS. © 5]7) 410 Antitrust
& Enforcement of Judgment Siander Personal Injury } 820 Copyrights 3) 430 Banks and Banking
1 151 Medicare Act * 330 Federal Einployers’ Product Liability a 830 Patent 1 450 Commerce
7 152 Recovery of Defaulted Liability 1 348 Asbestos Personal 1 835 Patent - Abbreviated 1 460 Deportation
Student Loans * 340 Marine Injury Product New Drug Application a 470 Racketeer Influenced and
(Exchides Veterans) Liability 1 840 Trademark Corrupt Organizations
1 153 Recovery of Overpayment PERSONAL PROPERTY “_LABOK : SOCIAL SECURITY. - y 480 Consumer Credit
of Veteran’s Benefits 4 370 Other Fraud a 7)0 Fair Labor Standards "861 HIA(1395if) 4 490 Cable/Sat TV
+ 180 Stockholders’ Suits a 371 Truth in Lending Act a 862 Black Lumg (923) 1 850 Seeurities/Conmmodilies/
1 190 Other Contract n 380 Other Personal 0 720 Labor/Manapement ' 863 DIWC/DIW W (405(2)) Exchange
1 195 Contract Product Liability 7 Property Damage Relations f &64 SSID Tithe XVI 1 890 Other Statilory Actions
1 196 Franchise i 4 6385 Property Damage 3 740 Railway Labor Act " 865 RSI (405(2)) 1 89) Agricultural Acts
Product Liability "751 Family and Medical 7 893 Environmental Matters
Medical Malpractice Leave Act a 895 Freedom of Information
[ REAL PROPERTY [CIVIL RIGHTS “2 -]|) PRISONER PETITIONS © :|0 790 Other Labor Litigation = BEDERADL TAX SUITS ©. Act
4 210 Land Condemnation a 440 Other Civil Rights Habeas Corpus: 0 79] Employee Retirement i 870 Taxes (U.S. Plaintiff 1 896 Arbitration
7 220 Foreclosure a 441 Voting 1 463 Alien Detainee Income Security Act or Defendant) 1 899 Administrative Procedure
1 230 Rent Lease & Ejectment a 442 Employment 1 5i0 Motions to Vacate 3 871 IRS—Pfhird Party Act/Review or Appeal of
7 240 Torts to Land a 443 Housing/ Sentence 26 USC 7609 Ageney Decision
4 245 Tort Product Liability Accommodations a 530 General 1 950 Constitutionalily of
1 290 All Other Real Property 1 445 Amer. w/Disabilities- | 3 535 Death Penalty IMMIGRATION o State Statutes
Employment Other: 1 462 Naturalization Appheation
a 446 Amer. w/Disabilities - | 1 340 Mandamus & Other fa 465 Other Immigration
Other a 550 Civil Rights Actions
1 448 Education a 555 Prison Condition
9 366 Civil Detainee -
Conditions of
Confinement
oo
V. ORIGIN (lech ain tn" i One Box Only
'L Original Xx Removed from 1 3  Remanded from 1 4 Reinstatedor ' 5 Transferred from 9 6 Multidistrict 3 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
MM Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes ualess diversity):

28 TiS CO Saction 1332
Brief description of cause:

VI. CAUSE OF ACTIGN
Personal Injury - Alleged food poisoning) .

 

 

Vil. REQUESTED IN J) CHECK IF THIS 1S A CLASS ACTION DEMAND $ CHECK*YES only if demanded ih complaint:
COMPLAINT: UNDER RULE 23, F.R-Cv.P. $150,000.00 JURY DEMAND: eA 'No

 

VU RELATED CASE(S)

IF ANY None “ny once DOCKET NUMBER MAR 1 3 2070

DATE

3 +3-20

FOR OFFICE USE ONLY

 

RECEIPT # AMOUNT JUDGE MAG. JUDGE

 
CASE n2: 295 BRAS HB Document1 Filed 03/13/20 Page 13 of 15
‘ist ITED STATES DISTRICT COURT
F EASTERN DISTRICT OF PENNSYLVANIA a} iL 1 4 g 3

     
 

DESIGNATION FORM

Waidicate the category of the case for the purpose of assignment to the appropriate calendar)

Address opiate vee 61 E. Fairston Drive, Philadelphia, PA 19120
Address of Defendant: 610 Newport Center Drive, Suite 1300, Newport Beach, CA 92660

 

 

Place of Accident, Incident or Transaction; 2401 W. Cheltenham Avenue, suite 220, Wyncote, PA 19095

 

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:

 

Civil cases are deemed related when Yes is answered to any of the following questions:

1. Is this case related to property included in an carlicr numbered suit pending or within one year Yes [| No
previously terminated action in this court?

2. Does this case involve the same issue of fact or graw out of the same transaction as a prior suit Yes [| No
pending or within one year previously terminated action in this court?

Does this case involve the validity or inftingement ofa patent already in suit or any carlicr Yes [| No

numbered case pending or within one year previously terminated action of this court?

4. fs this case a second or successive habcas corpus, social security appeal, or pro se civil rights Yes [| No

case filed by the same individual?

a

  
   

I certify that, to my knowledge, the within case [As /
this court except as noted above.

DATE: 3-1 3 “20

cage now pending or within one year previously terminated action in

50825 ;

Attorney 1D. # (if applicable)

 

 

 

CEVIL: (Place a Vin one category only)

Federal Question Cases: Diversity Jurisdiction Cases:
Insurance Contract and Other Contracts
Airplane Personal injury
Assault, Defamation

Indemnity Contract, Marine Contract, and All Other Contracts I
2
5 Marine Personal [njury
$

FELA
Jones Act-Persanal Injury

B
C)
c
Antitrust ‘|
(J
C

mt be

Patent
Labor-Management Relalions

Motor Vehicle Personal Injury

Other Personal Injury (Please specifiy: alleged food poisoning

Civil Rights Products Liability

. Habeas Corpus 8. Products Liability — Asbestos
9. Securities Act{s) Cases 9. All other Diversity Cases
. Social Security Review Cases (Please specify):

 

| | |

—

. All other Federal Question Cases
(Please specify):

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification fs ta remove the case froni eligibility for arbitration.)

1, , counsel of record or pro se plaintiff, do hereby certify:

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

[| Relief other than monetary damages is sought. 4
MAR 13 AA

DATE: _

 

 

Anorney-at-Law / Pro Se Plataiff Attorney LD. i (if applicable)

NOTE: A tral de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ. GU9 47-200)

 

 
Case. 2: eQecy- 01426-HB Document1 Filed 03/13/20 Page 14 of 15

. - IN THE UNITED STATES DISTRICT COURT
“ROR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

 

 

“MALIK PITTS

Plaintiff
v. CIVIL ACTION NO.
CHIPOTLE MEXICAN GRILL (2401 W. Cheltenham 30 j 4 % 6

Avenue, Suite 220, Wyncote, PA 19095) and
CHIPOTLE MEXICAN GRILL (850 New Burton
Road, Suite 201, Dover, DE 19904)

 

Defendants

 

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (Sce § 1:03 of the plan set forth on the
reverse side of this form.) In the event that a defendant does not agree with the plaintiff regarding
said designation, that defendant shall, with its first appearance, submit to the clerk of court and serve
on the plaintiff and all other parties, a Case Management Track Designation Form specifying the
track to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. ( }

(b} Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c} Arbitration — Cases required to be designated for arbitration under Local Civil Rule 532. (XX \

(d) Asbestos — Cases involving claims fer personal injury or property damage from
exposure to asbestos. { )

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

management cases.) ( )
(f) Standard Management — Cases that do not fall into any one of the other tracks. ( )
3 -{3-ZO Mark A. Lockett, Esq. Defendants
Date Attorney at Law Attorney for:
215-569-4433 215-569-4434 mlockett@bonnerkiernan.com
Telephone Fax Number E-Mail Address

HAR 13 2020

 
Case 2:20-cv-01426-HB Document1 Filed 03/13/20 Page 15 of 15

18, A true and correct copy of this Notice of Removal is being filed with the
Prothonotary of Philadelphia County Court of Common Pleas, as provided by 28 U.S.C.
§ 1446(d).
19. Written Notice of the filing of this Notice of Removal will be given
to all served parties as required by 28 U.S.C. § 1446(d).
20. No admission of fact, law or liability is intended by this Notice of
Removal, and all defenses, affirmative defenses and motions are hereby reserved to the
Defendant.
WHEREFORE, Defendant, Chipotle Mexican Grill (850 New Burton Road, Suite
201, Dover, DE 19904) (properly known as Chipotle Mexican Grill, Inc.), hereby remove
the above-captioned action, which is now pending in the Court of Common Pleas of Philadelphia
County, Pennsylvania, to the United States District Court for the Eastern District of

Pennsylvania.

  
   
  

BONNER KiZRN N TREBAG &PROGAATA LLP

ox
SQUIRE

 

  

? MARK A. COCRETT, E
Atfyorngy KD. No. 30023
Tén Pénn Center, Suite 770
1801 Market Street
Philadelphia, Pa 19103
Phone: 215-569-4433
Fax: 215-569-4434
Attorney for Defendant,
Chipotle Mexican Grill (850 New Burton
Road, Suite 201, Dover, DE 19904)
(properly known as Chipotle Mexican
Grill, Inc.)

 

By:

 

Dated: $-(3°Z.0

 
